O’BRIEN, J.,
(concurring specially.) I think it was error to admit the contracts between Zuckerman and the Missouri Railroad Company in evidence over plaintiffs’ objection and exception. The injury thus done was accentuated in the charge, wherein these contracts were referred to as a circumstance militating against plaintiffs’ claim. Although no exception was taken to this part of the charge, the exception to their original introduction was good, and should be sustained. Upon this ground I concur in the result reached by Mr. Justice BARRETT.